     9:17-cv-00452-DCN        Date Filed 12/04/18      Entry Number 114       Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION

OLDFIELD CLUB, for itself and on behalf of )               C.A. No. 9:17-cv-00452-DCN
its members,                               )
                                           )
                           Plaintiff,      )
                                           )               STIPULATION OF DISMISSAL
    v.                                     )
                                           )
TI OLDFIELD DEVELOPMENT, LLC, et al., )
                                           )
                           Defendants.     )
______________________________________)


       WHEREAS, all claims in this action have either 1) been settled by agreement (the

“Settled Claims”), and should therefore be dismissed with prejudice, or 2) will be litigated in a

separate action (the “Unsettled Claims”) pending in the Beaufort County Court of Common

Pleas entitled Selby v. Oldfield Club et al., Case No.2016-CP-07-02436 (the “State Court

Action”), and should therefore be dismissed without prejudice; and


       WHEREAS, the Settled Claims and the Unsettled Claims are as follows:


       1.     The Settled Claims. The Settled Claims are all claims between Oldfield Club, on

              the one hand, and Defendants TI Oldfield Development, LLC, TI Oldfield

              Operations, LLC, SF Operations, LLC, SF Capital, LLC, Oldfield Holdings GA,

              Amy Heicher, William Stolz, and Phillip Galbreath, individually as directors of

              Oldfield Club or representatives of any defendant entity (collectively, the

              “Settling Defendants”), on the other hand.


       2.     The Unsettled Claims. The Unsettled Claims are all claims between Oldfield

              Club, on the one hand, and Defendants Jaime D. Selby, individually and as
     9:17-cv-00452-DCN          Date Filed 12/04/18      Entry Number 114         Page 2 of 3




               managing member of Elliot Group Holdings, LLC, and Elliot Group Holdings,

               LLC, on the other hand.


       NOW, THEREFORE, pursuant to Fed. R. Civ. P. 42(a)(1)(A)(ii), all parties stipulate as

follows:


       (1)     The Settled Claims are DISMISSED WITH PREJUDICE;


       (2)     The Unsettled Claims are DISMISSED WITHOUT PREJUDICE and will be

litigated in the State Court Action; and


       (3)     Accordingly, all of the claims pending in this action having been addressed by

this stipulation (the Settled Claims by dismissal with prejudice and the Unsettled Claims by

dismissal without prejudice, as stated above), THIS ACTION IS HEREBY ENDED—though, in

accordance with the agreement between Oldfield Club and the Settling Defendants, the Court

retains jurisdiction solely to enforce the terms of the settlement agreement, if necessary.




                       SIGNATURES ON FOLLOWING PAGE
     9:17-cv-00452-DCN       Date Filed 12/04/18   Entry Number 114       Page 3 of 3




                                  NELSON MULLINS RILEY & SCARBOROUGH LLP

                                  By: s/MERRITT G. ABNEY
                                      Merritt G. Abney
                                      Federal Bar No. 9413
                                      E-Mail: merritt.abney@nelsonmullins.com
                                      Matthew W. Orville
                                      Federal Bar No. 12533
                                      E-Mail: matt.orville@nelsonmullins.com
                                      151 Meeting Street / Sixth Floor
                                      Post Office Box 1806 (29402-1806)
                                      Charleston, SC 29401-2239
                                      (843) 853-5200


                                      FORD, WALLACE & THOMPSON, LLC

                                  By: s/IAN S. FORD
                                      Ian S. Ford, Esq.
                                      715 King Street
                                      Charleston, SC 29403
                                      843-277-2011
                                      ian.ford@fordwallace.com
                                      Attorney for Oldfield Club


                                      LAW OFFICE OF THOMAS C. TAYLOR, LLC

                                       s/THOMAS C. TAYLOR
                                      Thomas C. Taylor, Esq.
                                      PO Box 5550
                                      Hilton Head Island, SC 29928
                                      843-785-5050 (office)
                                      tom@thomastaylorlaw.com
                                      Attorney for Defendants Jamie D. Selby, individually
                                      and as Managing Member of Elliot Group Holdings,
                                      LLC, and Elliot Group Holdings, LLC



Charleston, South Carolina

December 4, 2018
